Citation Nr: 0926151	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-02 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

4.  Entitlement to a compensable rating for diabetic 
nephropathy with aggravated essential hypertension.


WITNESSES AT HEARING ON APPEAL

Appellant and J.D.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the RO in Cleveland, Ohio.  In 
March 2009, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  Records show the Veteran was 
provided VCAA notice by correspondence dated in September 
2005 and July 2006.

The Court has found that for an increased-compensation claim 
the VCAA requires VA to notify the claimant that to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Further, if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist claimants which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

In this case, the Veteran testified at his March 2009 hearing 
that he believed his diabetes mellitus and associated 
disabilities had worsened since his VA examination in 
November 2005.  He stated his diabetes presently required 
insulin injections twice each day.  It was also noted that he 
had received additional treatment at the Huntington VA 
Medical Center since January 2007.  Therefore, additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VCAA 
notice in accordance with the decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This includes notification 
(1) that to substantiate his increased 
rating claims he must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life, (2) generally, of the 
diagnostic code criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening on his 
employment and daily life, (3) that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability), or basis for 
an earlier effective date.  

2.  All pertinent VA treatment records 
dated after January 2007 must be obtained 
and added to the claims file.  Attempts 
to procure records should be documented 
in the file.  

3.  The Veteran should be afforded the 
appropriate VA examination(s) to 
ascertain the current nature and severity 
of his service-connected diabetes 
mellitus, peripheral neuropathy of the 
lower extremities and diabetic 
nephropathy with aggravated essential 
hypertension.  The examination(s) should 
be performed in accordance with the 
guidelines established in VA's worksheet 
for diabetes mellitus examinations.  All 
indicated tests and studies are to be 
performed.  Prior to the examination(s), 
the claims folder and a copy of this 
remand must be made available to the 
examiner(s) for review of the case.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with appropriate 
consideration of all evidence of 
record.  If any benefit sought remains 
denied, the Veteran should be furnished 
a supplemental statement of the case 
and should be afforded the opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



